     Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3315 Page 1 of 23


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     SECURITIES AND EXCHANGE                            Case No.: 18CV2287-GPB(BLM)
       COMMISSION,
12
                                         Plaintiff,       ORDER GRANTING PLAINTIFF’S
13                                                        MOTION FOR PARTIAL
       v.                                                 RECONSIDERATION
14
       BLOCKVEST, LLC and REGINALD
15                                                        [Dkt. No. 44.]
       BUDDY RINGGOLD, III a/k/a RASOOL
16     ABDUL RAHIM EL,
17                                   Defendants.
18
19          Before the Court is Plaintiff’s motion for partial reconsideration of the Court’s
20    order denying preliminary injunction. (Dkt. No. 44.) Defendants filed an opposition,
21    (Dkt. No. 53), and Plaintiff replied. (Dkt. No. 55.) A hearing was held on February 8,
22    2019. (Dkt. No. 58.) Amy Longo, Esq. and Brent Wilner, Esq. appeared on behalf of
23    Plaintiff Securities Exchange Commission and Stanley Morris, Esq. and Brian Corrigan,
24    Esq. appeared on behalf of Defendants. (Dkt. No. 58.) Based on the reasoning below,
25    and the arguments at the hearing, the Court GRANTS Plaintiff’s motion for partial
26    reconsideration.
27    ///
28

                                                      1
                                                                                18CV2287-GPB(BLM)
     Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3316 Page 2 of 23


 1                                     Procedural Background
 2          On October 3, 2018, Plaintiff Securities and Exchange Commission (“SEC” or
 3    “Plaintiff”) filed a Complaint against Defendants Blockvest, LLC and Reginald Buddy
 4    Ringgold, III a/k/a Rasool Abdul Rahim El alleging violations of Section 10(b) of the
 5    Securities Exchange Act of 1934 (“Exchange Act’) and Rule 10b-5(b); violations under
 6    Section 10(b) of the Exchange Act and Rule 10b-5(a) and Rule 10b-5(c); fraud in
 7    violation of Section 17(a)(2) of the Securities Act of 1933 (“Securities Act”), fraud in
 8    violation of Sections 17(a)(1) and 17(a)(3) of the Securities Act; and violations of
 9    Sections 5(a) and 5(c) of the Securities Act for the offer and sale of unregistered
10    securities. (Dkt. No. 1, Compl.) Plaintiff also concurrently filed an ex parte motion for
11    temporary restraining order seeking to halt Defendants’ fraudulent conduct and freezing
12    their assets, prohibiting the destruction of documents, seeking expedited discovery and an
13    accounting of Defendants’ assets. (Dkt. No. 3.) On October 5, 2018, the Court granted
14    Plaintiff’s ex parte motion for temporary restraining order. (Dkt. Nos. 5, 6.) In
15    compliance with the temporary restraining order, Defendants filed Ringgold’s
16    Declaration of Accounting on October 26, 2018, and a First Supplemental Declaration of
17    Ringgold on November 2, 2018. (Dkt. Nos. 18, 21.) Defendants also filed a response to
18    the order to show cause on November 2, 2018. (Dkt. Nos. 23, 24, 25.) On November 7,
19    2018, Plaintiff filed a reply. (Dkt. Nos. 27, 28.) A hearing on the order to show cause
20    was held on November 16, 2018, (Dkt. No. 37), and on November 27, 2018, the Court
21    denied a preliminary injunction. (Dkt. No. 41.)
22          In this fully briefed motion, Plaintiff moves for partial reconsideration pursuant to
23    Federal Rule of Civil Procedure 59(e) of the Court’s denial of a preliminary injunction
24    against Defendants for future violations of Section 17(a) of the Securities Act and seeks
25    an order preliminarily enjoining Defendants from violating Section 17(a). (Dkt. Nos. 44,
26    53, 55.)
27    ///
28    ///

                                                    2
                                                                                 18CV2287-GPB(BLM)
     Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3317 Page 3 of 23


 1                                           Factual Background1
 2              Defendant Reginald Buddy Ringgold, III (“Ringgold”), is the chairman and
 3    founder of Defendant Blockvest, LLC (“Blockvest”) (collectively “Defendants”), a
 4    Wyoming limited liability company that was set up to exchange cryptocurrencies but has
 5    never become operational. (Dkt. No. 24, Ringgold Decl. ¶ 4.) Blockvest Investment
 6    Group, LLC owns 100% of Blockvest LLC. (Id.) Ringgold owns 51% of the
 7    membership interests of Blockvest Investment Group, LLC, 9% are unissued, 20% is
 8    owned by Michael Shepperd, and the remaining 20% is owned by Ringgold’s mother.
 9    (Id.)
10              The complaint alleges that Defendants have been offering and selling unregistered
11    securities in the form of digital assets called BLV’s. It involves an initial coin offering
12    (“ICO”), which is a fundraising event where an entity offers participants a unique digital
13    “coin” or “token” or “digital asset” in exchange for consideration, often in the form of
14    virtual currency—most commonly Bitcoin and Ether—or fiat currency. (Dkt. No. 1,
15    Compl. ¶ 18.) The tokens are issued on a “blockchain” or cryptographically secured
16    ledger. (Id. ¶ 19.) The token may entitle its holders to certain rights related to a venture
17    underlying the ICO, such as rights to profits, shares of assets, rights to use certain
18    services provided by the issuer, and/or voting rights. (Id. ¶ 21.) These tokens may also
19    be listed on online trading platforms, often called virtual currency exchanges, and
20    tradable for virtual or fiat currencies. (Id.) ICOs are typically announced and promoted
21    through online channels and issuers usually release a “Whitepaper” describing the project
22    and the terms of the ICO. (Id. ¶ 22.) To participate, investors are generally required to
23    transfer funds (often virtual currency) to the issuer’s address, online wallet, or other
24    account. (Id.) After the completion of the ICO, the issuer will distribute its unique
25    “tokens” to the participants’ unique address on the blockchain. (Id.)
26
27
28    1
          The facts are taken from the Court’s order on preliminary injunction. (Dkt. No. 41.)

                                                            3
                                                                                             18CV2287-GPB(BLM)
     Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3318 Page 4 of 23


 1          Relying on Blockvest’s website and Whitepaper posted online, the SEC claims that
 2    Blockvest conducted pre-sales of BLVs in March 2018. According to the Whitepaper,
 3    the BLVs are being sold in several stages: 1) a private sale (with a 50% bonus) that ran
 4    through April 30, 2018; 2), a “pre-sale” (with a 20% bonus) from July 1, 2018 through
 5    October 6, 2018; and 3) the $100 million ICO launch on December 1, 2018. (Dkt. No. 1,
 6    Compl. ¶ 30; Dkt. No. 3-12, Wilner Decl., Ex. 10 at p. 93; Dkt. No. 3-13, Wilner Decl.,
 7    Ex. 11 at p. 127.) On its Twitter account, on May 8, 2018, Blockvest claimed it raised
 8    $2.5 million in 7 days, (Dkt. No. 3-19, Ex. 44 at p. 479), and by September 17, 2018, the
 9    Blockvest website stated that 18% of the tokens being offered or around 9 million token
10    were sold. (Dkt. No. 3-12, Wilner Decl., Ex. 10 at p. 96.) Blockvest purports to be the
11    “First Licensed and Regulated Tokenized Crypto Currency Exchange & Index Fund
12    based in the US”. (Dkt. No. 3-23, Suppl. Wilner Decl., Ex. 1 at p. 3.)
13          According to the SEC, Blockvest and Ringgold falsely claim their ICO has been
14    “registered” and “approved” by the SEC and uses the SEC’s seal on the website. (Dkt.
15    No. 3-18, Wilner Decl., Ex. 41 at p. 416; Dkt. No. 3-23, Suppl. Wilner Decl., Ex. 1 at p.
16    2.) But the SEC has not approved, authorized or endorsed Defendants, their entities or
17    their ICO. They also falsely claim their ICO has been approved or endorsed by the
18    Commodity Futures Trading Commission (“CFTC”) and the National Futures
19    Association (“NFA”) by utilizing their logos and seals and stating “Under the helpful eye
20    of the CFTC and the NFA . . . the Fund will be managed by Blockvest Investment Group,
21    LLP, a commodity pool operator registered with the Commodity Futures Trading
22    Commission and a member of the National Futures Association. . . .” (Dkt. No. 3-23,
23    Suppl. Wilner Decl., Ex. 1 at p.1; id. at p. 2.) But the CFTC and NFA have not approved
24    the ICO. Defendants further falsely assert they are “partnered” with and “audited by”
25    Deloitte Touche Tohmatsu Limited (“Deloitte) but that is also not true. (Dkt. No. 3-3,
26    Barnes Decl. ¶ 7.) In order to create legitimacy and an impression that their investment is
27    safe, Defendants also created a fictitious regulatory agency, the Blockchain Exchange
28    Commission (“BEC”), creating its own fake government seal, logo, and mission

                                                   4
                                                                                18CV2287-GPB(BLM)
     Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3319 Page 5 of 23


 1    statement that are nearly identical to the SEC’s seal, logo and mission statement. (Dkt.
 2    No. 3-13, Wilner Decl., Exs. 13-19 at p. 149-67.) Moreover, it falsely lists BEC’s
 3    “office” as the same address as the SEC’s headquarters. (Dkt. No. 3-13, Wilner Decl.,
 4    Ex. 14.)
 5          In response, Ringgold asserts that Blockvest has never sold any tokens to the
 6    public and has only one investor, Rosegold Investments LLP, (“Rosegold”) which is run
 7    by him and in which he has invested more than $175,000 of his own money. (Dkt. No.
 8    24, Ringgold Decl. ¶ 5.) Blockvest utilized BLV tokens during the testing and
 9    development phase and a total of 32 partner testers were involved. (Id.)
10          During this testing, 32 testers put a total of less than $10,000 of Bitcoin
11    and Ethereum onto the Blockvest Exchange where half of it remains today. (Id. ¶ 6.)
12    The other half was used to pay transactional fees to unknown and unrelated third parties.
13    (Id. ¶ 7.) No BLV tokens were ever released from the Blockvest platform to the 32
14    testing participants. (Id. ¶ 6.) The BLV tokens were only designed for testing the
15    platform and the testers would not and could not keep or remove BLV tokens from the
16    Blockvest Exchange. (Id.) Their plan was to eventually issue a “new utility Token
17    BLVX on the NEM Blockchain for exclusive use on the BlockVest Exchange.” (Id.)
18    Ringgold never received any money from the sale of BLV tokens. (Id. ¶ 7.) The deposits
19    are from digital wallet addresses and individuals that are not easily identifiable, but
20    Ringgold believes that only affiliated persons would have deposited Bitcoin or Ethereum
21    on the exchange and received nothing without complaining. (Id.) The Blockvest
22    Exchange platform was never open for business. (Id.)
23          At his deposition, Ringgold testified he knows the identity of the 32 investors.
24    (Dkt. No. 27-18, Brown Decl., Ex. 17, Ringgold Depo. at 132:15-20.) He indicated it
25    was clear to the 32 testers that they were testing the platform so Defendants did not
26    obtain any earnings statements from them. (Id. at 132:21-133:4.) Ringgold explains that
27    the 32 investor were vetted and chosen based on Defendants’ prior relationship with
28    them. (Id. at 133:11-18; 135:1-23.) During the vetting process, Defendants collected

                                                    5
                                                                                  18CV2287-GPB(BLM)
     Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3320 Page 6 of 23


 1    their name, email, address and their level of sophistication. (Id. at 135:1-6.) They held
 2    several conferences and a webinar where Ringgold explained his requirements for the
 3    group of test investors. (Id. at 136:3-18.)
 4           Ringgold is also a principal in Master Investment Group and a trustee of
 5    Rosegold Investment Trust, partners of Rosegold Investment, LLP, a Delaware limited
 6    liability partnership formed in April 2017. (Dkt. No. 24, Ringgold Decl. ¶ 10.) Rosegold
 7    manages Blockvest and finances Blockvest’s activities, as Blockvest, itself, has no bank
 8    accounts or assets, other than the work-in-progress development of a cryptocurrency
 9    exchange of unknown value. (Id.) The Rosegold bank account was opened in September
10    2017. (Id.)
11           Ringgold personally invested over $175,000 in Rosegold and Michael Sheppard,
12    Blockvest’s Chief Financial Officer, invested about $20,000. (Id. ¶ 11.) Other investors
13    in Rosegold are Ringgold’s and Sheppard’s friends and family. (Id.) At times, these
14    investors loaned Ringgold or Sheppard money personally and they in turn, invested the
15    money into Rosegold as their personal investment. (Id.) Seventeen individuals have
16    loaned or invested money in Rosegold Investments. (Id. ¶ 12; id., Ex. 2.) Nine of these
17    individuals confirm they did not buy BLV tokens or rely on any of the representations the
18    SEC has alleged were false.2 (Id.) His friends and family, as well as Mike Sheppard’s
19    friends and family who invested in Rosegold did not care what they were investing in
20    because they trusted them based on their long-time familial and friend relationship. (Dkt.
21    No. 27-18, Brown Decl., Ex. 17, Ringgold Depo. at 86:3-6; 87:4-9; 89:1-3.) Ringgold
22    claims he never received anything of value from the offer or sale of BLV tokens to
23    anyone. (Dkt. No. 24, Ringgold Decl. ¶ 13.)
24
25
26
      2
       Of the 17 individuals, nine individuals signed declarations asserting that they did not buy BLV tokens
27    or rely on any representations by Defendants that the SEC asserts were false. (Dkt. No. 24, Ringgold
      Decl., Ex. 2.) The SEC points out that the remaining eight individuals wrote “Blockvest” and/or “coins”
28    on their checks.

                                                         6
                                                                                         18CV2287-GPB(BLM)
     Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3321 Page 7 of 23


 1          Ringgold recognizes that mistakes were made but no representations or omissions
 2    were made in connection with the sale and purchase of securities. (Id. ¶ 14.) They were
 3    in the early stages of development as the Chief Compliance Officer had not yet reviewed
 4    all the materials. (Id. ¶ 16.) Ringgold states it was his intention to comply with “every
 5    possible regulation and regulatory agency.” (Id.) Currently, he has ceased all efforts to
 6    proceed with the ICO and agrees not to proceed with an ICO until he gives SEC’s
 7    counsel 30 days’ notice. (Id. ¶ 17.)
 8                                             Discussion
 9    A.    Legal Standard on Motion for Reconsideration
10          Federal Rule of Civil Procedure 59(e) provides for the filing of a motion to alter or
11    amend a judgment. Fed. R. Civ. P. 59(e). A motion for reconsideration, under
12    Federal Rule of Civil Procedure 59(e), is “appropriate if the district court (1) is
13    presented with newly discovered evidence; (2) committed clear error or the initial
14    decision was manifestly unjust, or (3) if there is an intervening change in controlling
15    law.” Sch.Dist. No. 1J, Multnomah County, Or., v. ACandS, Inc., 5 F.3d 1255, 1263 (9th
16    Cir. 1993); see also Ybarra v. McDaniel, 656 F.3d 984, 998 (9th Cir. 2011). “Clear error
17    occurs when ‘the reviewing court on the entire record is left with the definite and firm
18    conviction that a mistake has been committed.’” Smith v. Clark Cnty. Sch. Dist., 727
19    F.3d 950, 955 (9th Cir. 2013) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364,
20    395 (1948)).
21    B.    Preliminary Injunction
22          The party moving for a preliminary injunction bears the burden to demonstrate the
23    factors justifying relief. Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto
24    Truck Drivers, 415 U.S. 423, 441 (1974). Because the SEC is a governmental agency
25    acting as a “statutory guardian charged with safeguarding the public interest in enforcing
26    the securities laws”, SEC v. Mgmt. Dynamics, Inc., 515 F.2d 801, 808 (2d Cir. 1975),
27    courts have adopted a two part factor test requiring the SEC to show “(1) a prima facie
28    case of previous violations of federal securities laws, and (2) a reasonable likelihood that

                                                    7
                                                                                  18CV2287-GPB(BLM)
     Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3322 Page 8 of 23


 1    the wrong will be repeated.” SEC v. Unique Fin. Concepts, Inc., 196 F.3d 1195, 1199 n.
 2    2 (11th Cir. 1999) (citing Mgmt. Dynamics, Inc., 515 F.2d at 806–07; SEC v. Manor
 3    Nursing Ctrs, Inc., 458 F.2d 1082, 1100 (2d Cir. 1972)); see also SEC v. Schooler, 902 F.
 4    Supp. 2d 1341, 1345 (S.D. Cal. 2012) (using the two-part standard when determining
 5    whether to issue a preliminary injunction requested by the SEC); SEC v. Capital Cove
 6    Bancorp LLC, SACV 15-980-JLS(JCx), 2015 WL 9704076, at *5 (C.D. Cal. Sept. 1,
 7    2015) (same).
 8           “The grant of a preliminary injunction is the exercise of a very far reaching power
 9    never to be indulged in except in a case clearly warranting it. . . . [O]n application for
10    preliminary injunction the court is not bound to decide doubtful and difficult questions of
11    law or disputed questions of fact.” Dymo Indus., Inc. v. TapePrinter, Inc., 326 F.2d 141,
12    143 (9th Cir. 1964) (citation omitted); see also Mayview Corp. v. Rodstein, 480 F.2d 714,
13    719 (9th Cir. 1973) (reversing grant of preliminary injunction based on existence of
14    disputed factual issues).
15          Plaintiff moves for partial reconsideration arguing that the Court committed clear
16    error on both prongs to support a preliminary injunction on the Section 17(a) violations.
17    First it argues that it was error for the Court to require the SEC to prove that an
18    investment is a security based solely on the beliefs of some individual investors, rather
19    than the objective nature of the investment being offered to the public. Second, the Court
20    also erred on the second factor based on Defendants’ promise not to commit any future
21    securities fraud. Defendants disagree with Plaintiff’s arguments. For the reasons that
22    follow, the Court finds reconsideration is warranted based upon a prima facie showing of
23    Defendants’ past securities violation and newly developed evidence which supports the
24    conclusion that there is a reasonable likelihood of future violations.
25    ///
26    ///
27    ///
28    ///

                                                     8
                                                                                   18CV2287-GPB(BLM)
     Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3323 Page 9 of 23


 1    C.       Prima Facie Case of Past Securities Violations
 2             Plaintiff alleges Defendants violated Sections 17(a)(1), (2), and (3) of the
 3    Securities Act.3 (Dkt. No. 1, Compl.) Section 2(a)(1) of the Securities Act defines
 4    “security” as inter alia, a “note, stock, treasury stock, bond, [or] investment contract.” 15
 5    U.S.C. § 77b(a)(1). Congress defined “security” to be “sufficiently broad to encompass
 6    virtually any instrument that might be sold as an investment” but did not “intend to
 7    provide a broad federal remedy for all fraud.” Reves v. Ernst & Young, 494 U.S. 45, 61
 8    (1990) (internal quotations omitted). Courts should look not to the form but to the
 9    “economic realities of the transaction.” United Hous. Fdn. v. Forman, 421 U.S. 837, 838
10    (1975).
11             In Howey, the Court defined whether an investment contract is a security under the
12    Securities Act and held that an investment contract is “a contract, transaction or scheme
13    whereby a person invests his money in a common enterprise and is led to expect profits
14    solely from the efforts of the promoter or a third party.” SEC v. W.J. Howey Co., 328
15    U.S. 293, 298-99 (1946). The Court noted that the Securities Act prohibits not only the
16    sale but also the offer of an unregistered, non-exempt security so the fact that purchasers
17    choose not to accept the full offer is not relevant. Id. at 300-01. Although Howey’s
18
19
      3
          Section 17(a) provides,
20
21             It shall be unlawful for any person in the offer or sale of any securities . . . by the use of
               any means or instruments of transportation or communication in interstate commerce or
22             by use of the mails, directly or indirectly

23             (1) to employ any device, scheme, or artifice to defraud, or
24             (2) to obtain money or property by means of any untrue statement of a material fact or
25             any omission to state a material fact necessary in order to make the statements made, in
               light of the circumstances under which they were made, not misleading; or
26
               (3) to engage in any transaction, practice, or course of business which operates or would
27             operate as a fraud or deceit upon the purchaser.
28    15 U.S.C. § 77q.

                                                              9
                                                                                                  18CV2287-GPB(BLM)
 Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3324 Page 10 of 23


 1   holding was limited to “investment contracts,” the Supreme Court later found that this
 2   test “embodies the essential attributes that run through all of the Court's decisions
 3   defining a security.” Forman, 421 U.S. at 852; but see Reves, 494 U.S. at 64
 4   (establishing approach to determine whether a “note” is a “security” and rejecting circuit
 5   court’s analysis of note under Howey test as the instrument in Howey being an “entirely
 6   different variety of instrument”).
 7         Howey’s three-part test requires “(1) an investment of money (2) in a common
 8   enterprise (3) with an expectation of profits produced by the efforts of others.” SEC v.
 9   Rubera, 350 F.3d 1084, 1090 (9th Cir. 2003) (internal quotation marks omitted); SEC v.
10   Shavers, Case No. 13cv416, 2014 WL 12622292, at *6 (E.D. Texas Aug. 26, 2014)
11   (district court found investment in Bitcoin Savings and Trust to be an investment contract
12   under Howey). The Howey test is an “objective inquiry into the character of the
13   instrument or transaction offered based on what the purchasers were ‘led to expect.’”
14   Warfield v. Alaniz, 569 F.3d 1015, 1021 (9th Cir. 2009).
15         The Court agrees with the SEC that the Howey test is unquestionably an objective
16   one. However, the Court disputes the SEC’s assertion that the Court applied a subjective
17   test so as to require the SEC to demonstrate a security “solely on the beliefs of some
18   individual investors, rather than on the objective nature of the investment being offered to
19   the public . . . .” and for it to show what specific investors relied on before they purchased
20   the test BLV tokens. (Dkt. No. 44-1 at 6, 15.) Instead, the Court, relying on Ninth
21   Circuit authority, recognized it was required to objectively inquire into the “terms of
22   promotional materials, information, economic inducements or oral representations at the
23   seminars”, (Dkt. No. 41 at 13), or in other words, an inquiry into the “character of the
24   instrument or transaction offered” to the “purchasers.” See Warfield, 569 F.3d at 1021.
25   However, because there were disputed factual issues as to the nature of the investment
26   being offered to the alleged investors, the Court denied the preliminary injunction as to
27   these purchasers. See Mayview Corp., 480 F.2d at 719 (reversing preliminary injunction
28   based on existence of disputed factual issues).

                                                   10
                                                                                 18CV2287-GPB(BLM)
 Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3325 Page 11 of 23


 1          At the beginning of this litigation, the SEC requested a TRO premised upon
 2   Defendants’ alleged offer and sale of unregistered securities. In granting Plaintiff’s ex
 3   parte TRO application without notice to Defendants, the Court determined that the SEC
 4   had presented a prima facie showing based on Defendants’ marketing and advertising
 5   through their websites and social media posts that BLV tokens were “securities.” (Dkt.
 6   No. 5 at 8-9.) Relying on Defendants’ postings on the internet, the SEC asserted that
 7   Blockvest raised more than $2.5 million from investors, there was a “common enterprise”
 8   because Blockvest claimed that the funds raised will be pooled and there would be a
 9   profit sharing formula. (Id.) Finally, as described on their website and Whitepaper, the
10   investors in Blockvest would be passive as they would depend entirely on Defendants’
11   efforts. (Id.)
12          After the TRO was granted, Defendants, in their opposition to the order to show
13   cause, presented evidence which contradicted the SEC claim that Defendants’ raised
14   more than $2.5 million from investors. Defendants explained that they did not raise $2.5
15   million from the public but instead the $2.5 million was based on a transaction with
16   David Drake which collapsed. (Dkt. No. 24, Ringgold Decl. ¶ 15.) Ringgold asserted he
17   had not sold any BLV tokens to the public but instead used the BLV tokens for purposes
18   of testing during the development phase. (Id. ¶ 5.) During this testing phase, 32 testers
19   put a total of less than $10,000 of Bitcoin and Ethereum onto the Blockvest Exchange
20   and no tokens were released to the 32 testing participants. (Id. ¶ 6.) At his deposition,
21   Ringgold testified he knows the identity of the 32 investors. (Dkt. No. 27-18, Brown
22   Decl., Ex. 17, Ringgold Depo. at 132:15-20.) He indicated it was clear to the 32 testers
23   that they were testing the platform so Defendants did not obtain any earnings statements
24   from them. (Id. at 132:21-133:4.) Ringgold explained that the 32 investor were vetted
25   and chosen based on Defendants’ prior relationship with them. (Id. at 133:11-18; 135:1-
26   23.) During the vetting process, Defendants collected their name, email, address and
27   their level of sophistication. (Id. at 135:1-6.) They held several conferences and a
28

                                                  11
                                                                                18CV2287-GPB(BLM)
 Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3326 Page 12 of 23


 1   webinar where Ringgold explained his requirements for the group of test investors. (Id.
 2   at 136:3-18.)
 3         As to the 17 individual investors in Rosegold, Ringgold stated they were his and
 4   Sheppard’s friends and family. (Dkt. No. 24, Ringgold Decl. ¶ 11.) They loaned money
 5   to Ringgold and Sheppard personally and they in turn, invested the money into Rosegold
 6   as Ringgold and Sheppard’s personal investment. (Id.) Their friends and family who
 7   invested in Rosegold did not care what they were investing in because they trusted them
 8   based on their long-time familial and friend relationship. (Dkt. No. 27-18, Brown Decl.,
 9   Ex. 17, Ringgold Depo. at 86:3-6; 87:4-9; 89:1-3.) Most of these individuals confirm that
10   they did not buy BLV tokens or rely on any representations that SEC has alleged were
11   false. (Dkt. No. 24, Ringgold Decl. ¶ 12, Ex. 2.) Therefore, Defendants argued the BLV
12   tokens “purchased” by the 32 test investors were not “securities” and 17 individuals who
13   invested in Rosegold did not purchase “securities.”
14         Despite Defendants having raised disputed facts as to what was offered to the 32
15   test investors and 17 individual investors in Rosegold, in reply, the SEC repeated its
16   argument that Defendants sold “securities” to them. The SEC argued that “defendants’
17   own evidence confirms that investors provided funds to Blockvest in exchange for
18   anticipated BLV tokens.” (Dkt. No. 27 at 3.) The SEC’s argument was premised on the
19   offer and/or sale of the BLV tokens to the 32 test investors as well as the 17 individuals
20   who invested in Rosegold. Because Defendants’ facts challenged the SEC’s prima facie
21   showing on its TRO on whether a “security” was offered to the alleged “investors,” the
22   Court denied the preliminary injunction. (Dkt. No. 41 at 9-15.)
23         The cases cited by the Court as well as the SEC support the Court’s ruling as it
24   relates to the offer to the alleged “investors.” In determining whether a transaction
25   constituted a “security” based on an offer and/or sale to investors, the Ninth Circuit looks
26   to the specific promotional materials presented to the “investors.” In Warfield, the court
27   had to determine whether a Foundation’s charitable gift annuities were investment
28   contracts under federal securities law. The Foundation had raised $55 million dollars

                                                  12
                                                                                18CV2287-GPB(BLM)
 Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3327 Page 13 of 23


 1   from the sale of more than 400 charitable gift annuities. Warfield, 569 F.3d at 1018. The
 2   defendants argued that there was no investment of money because they lacked the intent
 3   to realize a financial gain and were motivated solely to make charitable contributions.
 4   The court noted that the subjective intent of the purchasers may have some bearing but
 5   Howey is an objective inquiry into the character of the instrument or transaction based on
 6   what the purchasers were “led to expect.” Id. at 1021. This requires an inquiry into what
 7   the purchasers were offered or promised. Id. (courts frequently examine promotional
 8   material associated with the transaction); see SEC v. C.M. Joiner Leasing Corp., 320 U.S.
 9   344, 352–53 (1943) (“The test [for determining whether an instrument is a security] . . . is
10   what character the instrument is given in commerce by the terms of the offer, the plan of
11   distribution, and the economic inducements held out to the prospect.”).
12         As explained in Hocking, before applying the Howey test, “we must determine
13   what exactly [the defendant] offered to [the plaintiff].” Hocking v. Dubois, 885 F.2d
14   1449, 1457 (9th Cir. 1989) (concerning sale of real estate). The Ninth Circuit in Hocking
15   explained, “[c]haracterization of the inducement cannot be accomplished without a
16   thorough examination of the representations made by the defendants as the basis of the
17   sale. Promotional materials, merchandising approaches, oral assurances and contractual
18   agreements were considered in testing the nature of the product in virtually every relevant
19   investment contract case.” Id. (quoting Aldrich v. McCulloch Props., Inc., 627 F.2d
20   1036, 1039-40 (10th Cir. 1980)).
21         Similarly, in this case, based on the SEC’s primary argument, the Court was
22   required to look at all that was offered or promised to the 32 test investors and 17
23   individual investors in Rosegold related to the BLV tokens. As to the 32 test investors,
24   Ringgold testified that he knew them all and made oral presentations to them at seminars
25   to explain the test tokens and provided declarations from nine of the test investors
26   indicating they did not intend to make an investment when it tested the Blockvest
27   exchange platform. (Dkt. No. 32, Ringgold Decl. ¶ 28; Dkt. No. 32-8.) As to the 17
28   individual investors, Ringgold stated that they made personal loans to him and Sheppard,

                                                  13
                                                                                18CV2287-GPB(BLM)
 Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3328 Page 14 of 23


 1   which they, in turn, invested into Rosegold as their personal investment. (Dkt. No. 24,
 2   Ringgold Decl. ¶ 12.) Contrary to the SEC’s argument, the Court did not require that the
 3   SEC prove the subjective beliefs of the alleged investors. Instead, disputed issues of fact
 4   precluded the issuance of a preliminary injunction. The Court denies Plaintiff’s motion
 5   for reconsideration as to the offers or promises made to the 32 test investors and 17
 6   individual investors.
 7          The SEC provided a separate theory to support its request for a preliminary
 8   injunction. The SEC alleged, in the alternative, that the promotional materials presented
 9   on Defendants’ website, the Whitepaper posted online and social media accounts
10   concerning the ICO of the BLV token constitute an “offer” of unregistered “securities,”
11   that contain materially false statements and thus, constitute violations of Section 17(a).
12   (Dkt. No. 3-1 at 25, No. 27 at 10.) Defendants oppose the reconsideration motion
13   arguing that the term “offer” requires a manifestation of intent to be bound which the
14   SEC failed to demonstrate. (Dkt. No. 53 at 9.) The Court did not directly address this
15   alternative theory in its original order and based upon the additional submitted briefing
16   concludes that Defendants made an “offer” of unregistered securities which violated
17   Section 17(a).
18          Section 17(a) applies to the “offer” or “sale” of securities. 15 U.S.C. § 77q. A
19   violation of Section 17(a) does not require a completed sale of securities. See SEC v.
20   American Commodity Exch., 546 F.2d 1361, 1366 (10th Cir. 1976) (“actual sales [are]
21   not essential” for liability to attach under § 17(a) and § 10(b)); S.E.C. v. Tambone, 550
22   F.3d 106, 122 (1st Cir. 2008) (noting that “because section 17(a) applies to both sales and
23   offers to sell securities, the SEC need not base its claim of liability on any completed
24   transaction at all”).
25          The Court first considers the Howey factors to consider whether Defendants’
26   promotion of the BLV token on their website and the Whitepaper constitutes a “security.”
27   On the first “investment of money” prong, Defendants’ website and Whitepaper invited
28   or enticed potential investors to provide digital or other currency in exchange for BLV

                                                  14
                                                                                18CV2287-GPB(BLM)
 Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3329 Page 15 of 23


 1   tokens. (Dkt. No. 3-12, Wilner Decl., Ex. 10; Dkt. No. 3-13, Wilner Decl., Ex. 11.) This
 2   includes having a “Buy Now” button. (Dkt. No. 3-23, Suppl. Wilner Decl., Ex. 1 at p. 4.)
 3   An “investment of money” can take the form of “goods and services”, Int’l Bhd. of
 4   Teamsters v. Daniel, 439 U.S. 551, 560 n. 12 (1979) (“This is not to say that a person's
 5   ‘investment,’ in order to meet the definition of an investment contract, must take the form
 6   of cash only, rather than of goods and services”); or “exchange of value.” Hocking, 885
 7   F.2d at 1471. Defendants’ website and their Whitepaper’s invitation to potential
 8   investors to provide digital currency in return for BLV tokens satisfies the first
 9   “investment of money” prong.
10         Here, the website promoted a “common enterprise” because Blockvest claimed that
11   the funds raised will be pooled and there would be a profit sharing formula. See
12   Hocking, 885 F.2d at 1459 (“The participants pool their assets; they give up any claim to
13   profits or losses attributable to their particular investments in return for a pro rata share of
14   the profits of the enterprise; and they make their collective fortunes dependent on the
15   success of a single common enterprise.”). Specifically, the Whitepaper stated that “[a]s a
16   Blockvest token holder, your Blockvest will generate a pro-rated share of 50% of the
17   profit generated quarterly as well as fees for processing transactions.” (Dkt. No. 3-13,
18   Wilner Decl., Ex. 11, p. 126.) The second Howey factor has been met.
19          Finally, as described on the website and Whitepaper, the investors in Blockvest
20   would be “passive” investors and the BLV tokens would generate “passive income.”
21   (Dtk. No. 3-13, Wilner Decl., Ex. 11 at p. 126, 127); see Forman, 421 U.S. at 852 (third
22   prong is “premised on a reasonable expectation of profits to be derived from the
23   entrepreneurial or managerial efforts of others”). In conclusion, the Court determines
24   that the SEC has demonstrated that the promotion of the ICO of the BLV token was a
25   “security” and satisfies the Howey test.
26         Next, the Court determines whether there was an “offer” of the BLV tokens subject
27   to Section 17(a). The Securities Act defines “offer” to “include every attempt or offer to
28   dispose of, or solicitation of an offer to buy, a security or interest in a security for value.”

                                                    15
                                                                                   18CV2287-GPB(BLM)
 Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3330 Page 16 of 23


 1   15 U.S.C. § 77b(a)(3). Section 17(a) is “intended to cover any fraudulent scheme in an
 2   offer or sale of securities, whether in the course of an initial distribution or in the course
 3   of ordinary market trading.” United States v. Naftalin, 441 U.S. 768, 778 (1979). In
 4   Naftalin, the Court found that the statutory phrase, “in the offer or sale of any securities,”
 5   was intended to be “define[d] broadly” and is “expansive enough to encompass the entire
 6   selling process, including the seller/agent transaction.” Id. at 773; see Rubin v. United
 7   States, 449 U.S. 424, 431 (1981) (noting that section 17(a) was enacted “to protect
 8   against fraud and promote the free flow of information in the public dissemination of
 9   securities” and holding that pledge of shares of stock constitutes an “offer” or “sale” of a
10   security).
11         Further, the term “offer” in securities law has a “different and far broader”
12   meaning than contract law. Hocking, 885 F.2d at 1457-58; SEC v. Cavanagh, 155 F.3d
13   129, 135 (2d Cir. 1998) (the definition of “offer” under 15 U.S.C. § 77b(a)(3) “extends
14   beyond the common law contract concept of an offer” and covers the negotiations); SEC
15   v. Comm. Inv. & Dev. Corp. of Fla., 373 F. Supp. 1153, 1164 (S.D. Fla. 1974) (“the
16   import of the August 10, 1971 letter was to solicit CIDC shareholders to offer to buy part
17   of the proposed public offering, and to encourage CIDC shareholders to solicit non-
18   shareholders to buy CIDC stock. The letter constituted an ‘offer to sell’ within the
19   meaning of the Securities Act.”).
20         In Hocking, an en banc panel of the Ninth Circuit held there were genuine issues of
21   material fact whether the sale of a condominium and a rental pool arrangement by a real
22   estate broker constituted a “security” under the federal securities laws. Hocking, 885
23   F.2d at 1455. The plaintiff purchased a unit in a condominium complex in Hawaii from
24   the defendant real estate broker who sold the property. Id. at 1451. The offer of the
25   condominium unit also included the availability of a rental pool arrangement (“RPA”)
26   where the broker told the plaintiff that the average rental of the unit was $100 a day. Id.
27   at 1452. While the broker did not require the plaintiff to participate in the RPA, the
28   plaintiff testified that he would not have purchased the condominium if there was no

                                                    16
                                                                                   18CV2287-GPB(BLM)
 Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3331 Page 17 of 23


 1   RPA. Id. 1453. The plaintiff entered into an agreement to purchase a unit from a prior
 2   owner and entered into several agreements with Hotel Corporation of the Pacific (“HCP)
 3   regarding the condominium’s rental. He signed a rental management agreement
 4   (RMA”) appointing HCP as the exclusive agent to manage the condominium; an
 5   Individual Agency Rental Agreement for Pooled Operation, the RPA, which placed the
 6   unit in HCP’s rental pool; and he also subsequently signed an addendum to the RPA. Id.
 7   at 1453.
 8         “In attempting to determine whether a scheme involves a security, the inquiry is
 9   not limited to the contract or other written instrument.” Id. at 1457. The panel looked at
10   the package that was offered to the plaintiff and held that there was a fact issue where
11   Hocking had “put forward numerous facts concerning whether the condominium sale and
12   rental agreements were presented to him as parts of one transaction.” Id. at 1458. In its
13   defense, the defendant argued that while the broker offered the plaintiff the
14   condominium, the broker could not “offer” the RPA or other rental agreements to him.
15   Id. The court recognized that in terms of common law contract, the broker could not
16   “offer” the RPA because the broker could not legally bind HCP to enter into the RPA
17   with the plaintiff and the prior owners had not transferred a legally enforceable option to
18   join the RPA to the plaintiff. Id. at 1457. But the Ninth Circuit stated that the term
19   “offer” under securities law is broader than common law contract and even if the
20   defendant broker could not legally bind HCP to enter into the rental arrangements with
21   the plaintiff, it was “not inappropriate that [the defendant’s] offerings be judged as being
22   what they were represented to be.” Id. at 1458. “Taken together these facts are sufficient
23   to raise an issue of material fact for the trier to decide whether the RPA and other
24   agreements were part of one scheme or transaction [the broker] offered [the plaintiff].”
25   Id. at 1458.
26         As described by one district judge, “[i]mpossibility of performance is not
27   dispositive to the court’s determination of whether defendants’ conduct constituted an
28   ‘offer to sell.’ What is dispositive to the court's determination is whether defendants’

                                                  17
                                                                                18CV2287-GPB(BLM)
 Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3332 Page 18 of 23


 1   conduct conditioned the public mind.” SEC v. Thomas D. Kienlen Corp., 755 F. Supp.
 2   936, 940 (D. Or. 1991) (addressing “offer” under Section 54 of the Securities Act). In
 3   Kienlen Corp., the district court found that a notice mailed to clients and a brochure
 4   handed out at a meeting constituted “offers to sell” where the defendants promoted the
 5   “[g]reater safety,”, “improved performance,” and “[l]ower costs,” of their offering. Id. at
 6   940-41.
 7           In SEC v. Arvida Corp., 169 F. Supp. 211 (S.D.N.Y. 1958), the court found that
 8   there was an “offer to sell” under Section 2(3) of the Securities Act, 15 U.S.C. §
 9   77b(a)(3), where the defendant conducted a press conference where a spokesperson for
10   the issuer answered reporters’ questions, including questions regarding the proposed
11   offering price per share. Id. at 215. The court found “the furnishing to the press by
12   representatives of the issuer and the underwriters of written and oral communications
13   concerning the forthcoming public offering of the issuer’s securities, thereby causing the
14   public distribution of such information through news media, constituted an ‘offer to
15   sell.’” Id.
16           Defendants, in their briefs and at the hearing, argued that an offer requires a
17   “manifestation of intent to be bound” but only cite to California state contract law in
18   support. Based on caselaw defining an “offer” under the securities laws, Defendants’
19   argument seeks to improperly narrow the definition of “offer”. Under securities law and
20   caselaw, the definition of “offer” is broad and there is no requirement that performance
21   must be possible or that the issuer must be able to legally bind a purchaser. See Hocking,
22   885 F.2d at 1457; Kienlen Corp., 755 F. Supp. at 940-41. Thus, the Court concludes that
23   the contents of Defendants’ website, the Whitepaper and social media posts concerning
24
25
26   4
       Sections 5(a) and 5(c) of the Securities Act prohibit the interstate sale of unregistered securities. 15 U.S.C.
     §§ 773(a) & (c). “In order to establish a Section 5 violation, [plaintiff] must point to evidence that: (1) no
27   registration statement was in effect as to the securities; (2) [defendant] sold or offered to sell the securities;
     and (3) the sale or offer was made through interstate commerce.” SEC v. Phan, 500 F.3d 895, 908 (9th Cir.
28
     2007) (quoting Berckeley Inv. Group, Ltd. v. Colkitt, 455 F.3d 195, 212 (3d Cir. 2006)).

                                                             18
                                                                                                  18CV2287-GPB(BLM)
 Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3333 Page 19 of 23


 1   the ICO of the BLV tokens to the public at large constitute an “offer” of “securities”
 2   under the Securities Act.
 3          In responding to the TRO, Defendants only challenged whether the BLV tokens
 4   were “securities” and did not dispute the remaining elements of a Section 17(a) violation.
 5   (Dkt. No. 41 at 9.) In its opposition to the motion for reconsideration, Defendants now
 6   challenge the other elements required to demonstrate a violation under Section 17(a) by
 7   contending that Plaintiff failed to demonstrate scienter5 under Section 17(a); failed to
 8   point to a defrauded “purchaser” under Section 17(a)(3) and did not receive value for the
 9   sale of the security under Section 17(a)(2). The Court declines to consider new
10   arguments raised in an opposition to a motion for reconsideration and not raised on
11   preliminary injunction. See Dodds v. BAC Home Loans Serv., LP, CV. No. 10-00371
12   DAE, KSC, 2011 WL 1483971, at *9 (D. Haw. Apr. 19, 2011) (“Plaintiff may not raise
13   new arguments in his Opposition for the first time.”) Consequently, on reconsideration,
14   the Court concludes that Plaintiff has presented a prima facie showing of previous
15   violations of Section 17(a).
16   D.     Reasonable Likelihood that the Wrong will be Repeated
17           Second, the SEC argues that the Court erred by relying on promises made by
18   Defendant Ringgold that he would stop the initial coin offering and provide the SEC 30
19   days’ notice before resuming the offering because an unenforceable promise is not a
20   sufficient ground for denying the injunction in light of the fact Ringgold repeatedly made
21   false statements in multiple venues. Defendants argue that Plaintiff has not presented any
22   evidence that the wrong will likely be repeated and, in fact, no wrongdoing has occurred
23   since the preliminary injunction order.
24
25
26
27
     5
       Scienter is a required element of a Section 17(a)(1) violation but not an element of a violation of
28   Sections 17(a)(2) or (3). Aaron v. SEC, 446 U.S. 680, 697 (1980).

                                                         19
                                                                                            18CV2287-GPB(BLM)
 Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3334 Page 20 of 23


 1         On the second factor for injunctive relief, in determining a reasonable likelihood of
 2   future violations, the Court must look at the totality of the circumstances concerning
 3   Defendants and their violations. See SEC v. Murphy, 626 F.2d 633, 655 (9th Cir. 1980).
 4   “[T]he fact that illegal conduct has ceased does not foreclose injunctive relief.” SEC v.
 5   Koracorp Industries, Inc., 575 F.2d 692, 698 (9th Cir. 1978). “Promises of reformation
 6   and acts of contrition are relevant in deciding whether an injunction shall issue, but
 7   neither is conclusive or even necessarily persuasive, especially if no evidence of remorse
 8   surfaces until the violator is caught.” Id. In considering the totality of the circumstances,
 9   courts should consider factors such as “degree of scienter involved; the isolated or
10   recurrent nature of the infraction; the defendant’s recognition of the wrongful nature of
11   his conduct; the likelihood, because of defendant’s professional occupation, that future
12   violations might occur; and the sincerity of his assurances against future violations.”
13   Murphy, 626 F.2d at 655. Past violations “may give rise to an inference that there will be
14   future violations.” Id.; SEC v. Mgmt. Dynamics, Inc., 515 F.2d 801, 807 (2d Cir. 1975)
15   (“[t]he commission of past illegal conduct is highly suggestive of the likelihood of future
16   violations.”).
17         In Koracorp, the Ninth Circuit reversed the summary judgment ruling in favor of
18   the defendants on the issue of whether there will be future violations. The court noted
19   that on the issue of the “extent of the culpability of the several defendants” in relation to
20   likelihood of recurrent securities laws violations, the court is required “to prove the
21   defendants’ states of mind” which requires an inquiry into the “the character of past
22   violations” and the “bona fides of the expressed intent to comply.” 575 F.2d at 698-99
23   (“Neither the character of a defendant's past violations nor the bona fides of an expressed
24   intent to comply can be ascertained without determination of the acts and conduct of each
25   of these defendants in connection with the securities violations.”). Similarly, in Murphy,
26   the Ninth Circuit affirmed the district court grant of permanent injunction on a summary
27   judgment motion noting that the evidence supported an injunction where the evidence
28   shows that defendant had “acted recklessly” and had repeated violations but insisted he

                                                   20
                                                                                  18CV2287-GPB(BLM)
 Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3335 Page 21 of 23


 1   had done nothing wrong. Murphy, 626 F.2d at 655. Moreover, the defendant’s new
 2   venture provided him with ample opportunity for continued violations. Id.
 3         In its prior order, the Court considered the totality of the circumstances, without
 4   the benefit of full discovery, and concluded that the wrong would not be likely repeated
 5   because Ringgold recognized that mistakes were made and he intended to comply with
 6   the securities law and stated in a declaration that he had ceased all efforts to proceed with
 7   the ICO. Moreover, the Court noted that after Defendants had retained counsel, they
 8   stopped making false statements about the ICO of the BLV tokens. The Court also
 9   concluded that the SEC had not demonstrated a prima facie case of past violations of
10   securities laws.
11         In the instant motion, the Court grants a partial reconsideration and concludes that
12   Plaintiff has presented a prima facie case of violations of Section 17(a), which creates an
13   inference that Defendants will likely violate the securities law in the future if not
14   enjoined. See Mgmt. Dynamics, Inc., 515 F.2d at 807. The misrepresentations on
15   Defendants’ website postings include falsely claiming their ICO has been “registered”
16   and “approved” by the SEC, falsely claiming their ICO has been approved or endorsed by
17   the CFTC and the NFA by utilizing their logos and seals, falsely asserting they are
18   “partnered” with and “audited by” Deloitte, and falsely creating a fictitious regulatory
19   agency, the BEC, with a fake government seal, logo, and mission statement that are
20   nearly identical to the SEC’s seal, logo and mission statement. Ringgold does not dispute
21   that these false representations were on the website; instead, he claims that mistakes were
22   made. (Dkt. No. 24, Ringgold Decl. ¶ 14.) The Court recognizes that Defendants could
23   have reasonably made a mistake as to their SEC filings as they had hired a compliance
24   attorney; however, the Court questions Defendants’ mistake concerning the creation of
25   fictitious agency, BEC, utilizing a nearly identical seal, logo and mission statement as the
26   SEC to provide a false appearance that the ICO had regulatory approval and was safe.
27         Moreover, in the motion to withdraw as counsel, defense counsel explained that
28   the firm found it necessary to terminate representation due to, inter alia, Defendants

                                                   21
                                                                                 18CV2287-GPB(BLM)
 Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3336 Page 22 of 23


 1   instructing defense counsel to file certain documents that counsel could not certify under
 2   Federal Rule of Civil Procedure 11.6 (Dkt. No. 47-1, Morris Decl. ¶¶ 8, 9.) In fact, when
 3   defense counsel declined to file the documents, Defendants attempted to file such
 4   documents with the Court without counsel’s permission or signature and the documents
 5   were rejected by the Court Clerk. (Id. ¶ 9.) While Defendants have been notified of
 6   defense counsel’s intention to withdraw as well as the pending motion to withdraw as
 7   counsel, they have yet to find substitute counsel. In light of the Court’s order granting
 8   defense counsel’s motion to withdraw as counsel, the Court has concerns whether
 9   Defendants will resume their prior alleged fraudulent conduct.
10          Thus, in consideration the totality of the circumstances concerning Defendants and
11   their alleged Section 17(a) violations, and because Ringgold sought to file documents that
12   were not in compliance with Rule 11, the Court reconsiders its ruling and concludes that
13   there is a reasonable likelihood of future violations of Section 17(a) based on newly
14   developed facts under Rule 59. Moreover, because Ringgold, in his opposition, agreed to
15   stop pursuing the ICO and to stop violating securities laws, (Dkt. No. 24, Ringgold Decl.
16   ¶¶ 16, 17), a narrow injunction limited to Section 17(a) violations until a trial is held will
17   not be burdensome on Defendants.
18
19
     6
      Rule 11 provides,
20          By presenting to the court a pleading, written motion, or other paper--whether by signing,
21          filing, submitting, or later advocating it--an attorney or unrepresented party certifies that
            to the best of the person's knowledge, information, and belief, formed after an inquiry
22          reasonable under the circumstances:
            (1) it is not being presented for any improper purpose, such as to harass, cause
23          unnecessary delay, or needlessly increase the cost of litigation;
            (2) the claims, defenses, and other legal contentions are warranted by existing law or by a
24          nonfrivolous argument for extending, modifying, or reversing existing law or for
25          establishing new law;
            (3) the factual contentions have evidentiary support or, if specifically so identified, will
26          likely have evidentiary support after a reasonable opportunity for further investigation or
            discovery; and
27          (4) the denials of factual contentions are warranted on the evidence or, if specifically so
            identified, are reasonably based on belief or a lack of information.
28   Fed. R. Civ. P. 11

                                                         22
                                                                                            18CV2287-GPB(BLM)
 Case 3:18-cv-02287-GPC-MSB Document 61 Filed 02/14/19 PageID.3337 Page 23 of 23


 1                                           Conclusion
 2         Based on the above, the Court GRANTS Plaintiff’s motion for partial
 3   reconsideration on Section 17(a) of the Securities Act of 1933 and GRANTS Plaintiff’s
 4   motion for preliminary injunction. Accordingly, IT IS HEREBY FURTHER ORDERED
 5   that Defendants Blockvest and Ringgold are preliminarily enjoined from violating
 6   Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)] in the offer or sale of any
 7   security by the use of any means or instruments of transportation or communication in
 8   interstate commerce or by use of the mails, directly or indirectly:
 9         (a) to employ any device, scheme, or artifice to defraud;
           (b) to obtain money or property by means of any untrue statement of a
10
           material fact or any omission of a material fact necessary in order to make
11         the statements made, in light of the circumstances under which they were
           made, not misleading; or
12
           (c) to engage in any transaction, practice, or course of business which
13         operates or would operate as a fraud or deceit upon the purchaser.
14
           IT IS SO ORDERED.
15
     Dated: February 14, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  23
                                                                                18CV2287-GPB(BLM)
